                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              SPARTANBURG DIVISION

 JANE DOES 1-9,                                          Civil Action No. 7:20-cv-00947-TMC

                            Plaintiffs,
                                                            NOTICE OF APPEARANCE
              v.

 COLLINS MURPHY, LIMESTONE
 COLLEGE, MINDGEEK HOLDING
 SARL a/k/a MINDEGEEK USA INC. a/k/a
 MG HOLDINGS USA CORP., d/b/a
 PORNHUB.COM, and HAMMY MEDIA
 LTD. d/b/a XHAMSTER.COM,

                           Defendants.

       PLEASE TAKE NOTICE that L. Grant Close III of the law firm of Nexsen Pruet, LLC,

hereby makes an appearance in the above-captioned case as counsel for Defendant Limestone

College, and respectfully requests that all notice given or required to be given in these proceedings

be given to and served upon him at the address below.

                                                Respectfully submitted,

                                                  s/ L. Grant Close III
                                                 L. Grant Close III (Fed ID No. 10810)
                                                 NEXSEN PRUET, LLC
                                                 55 East Camperdown Way, Suite 400 (29601)
                                                 Post Office Drawer 10648
                                                 Greenville, South Carolina 29603-0648
                                                 Telephone: 864.282.1102
                                                 Facsimile: 864.477-2624
                                                 GClose@nexsenpruet.com

                                                 Attorney for Defendant Limestone College
 June 17, 2020
 Greenville, South Carolina
